Case 1:19-mc-23253-KMW Document 8-2 Entered on FLSD Docket 10/04/2019 Page 1 of 4




                      E xh ib it iiB 55
Case 1:19-mc-23253-KMW Document 8-2 Entered on FLSD Docket 10/04/2019 Page 2 of 4




                                    AFFIDAVIT O F NON-SERVICE
                                 UNITED STATES DISTRICT CO URT
                                     Southern DistrictofFlorida
     Case Number'1r19-MC-23253-XXXX
     IN RE::
     APPLICATIO N OF M AIG UALIDA NARANJO BARRIOS FO R FO REIG N
     DISCOVERY ASSISTANCE PURSUANTTO 28U.S.C.j1782
     For:
     Gustavo Lam elas
     LAM ELAS LAW ,P A.
     2525 Ponce De LeonvBi
                         vd
     Suite 30O
     CoralGables,FL 33134
      Received byExecutive Express Coufi
                                       erServices.LLC onthe 14th dayofAtlgtlst.2019 at3:00 pm to be
      serkedcnMARIO V.D'ALFO NSO,1110 BRICKELLAVENUE,SUITE # 515,M IAM I,FL 33131.
      1,Nelson Navarrete,being duly sworn,depose and say thaton the 13th day ofSeptem ber,2019 at5:00
      pm ,1:
      NON-SERVED ttle Ex-parte Application AND Memorandum ln Supportofthe Ex-parte Application
      forthereason that1faiied to find MARIO V.D'ALFONSO oranyillfornlation to allow furthersearch Read
      the com nlents below forfurtherdetails
      AdditionalInform ation pertaining to this Service:
      8/15/2019 11:00an1ATTEM PTED SERVICE AT GIVEN ADDRESS .SERVER ADVISE THEY ARE NO
      LONG ER AT THAT LOCATIO N.THEY MOVED TO 1395 BRICKELL AVENUE..SUITE # 1560,MIAM I,FL
      33131
      8/16/2019 4.00 pm ATTEM PTED SERVICE AT ALTERNATE ADDRESS .AS PER FT.DESK PERSON
      STATES t -IE'S OUT O N VACATION.
      8/29/2019 12:00 pn'lATTEM PTED SERVICE -HE'      S HASN'
                                                             T RETURN FHO M VACATIQ N YET
      9/4/2019 11:10 an) ATTEM PTED SERVICE AGAIN A9 PER ITALO D'ALFONSO CONFIRM ED MARIO
      D'ALFO NSO kS IN VENEZUELA AND HIS REfURN IS UNKNOW N.
      9/9/2019 10200am ATTEMPTED SERVICE AGAIN HE'S NOT BACK FRO M VENEZUELA
      9/11/2019 1r00 pm ATTEMPTED SERVECE AGAIN HE'S NOT BACK FNOM VENEZUELA
      9/13/2019 3:30 pln ATTEM PTED SERVICE AGAIN HE'S NOT BACK FRO M VENEZUELA




                                                                                     '


                                                                                         'y
                                                                                          r.
                                                                                           )
                                                                                           r
                                                                                           t-.y
                                                                                              .j
                                                                                               ëù
                                                                                                !
                                                                                                r
                                                                                                .r
                                                                                                 t
                                                                                                 )
                                                                                                 ë
                                                                                                 .;
                                                                                                  .khy
                                                                                                     j'j
                                                                                                       y ,    jjyq
                                                                                                                 à
                                                                                                                 v
                                                                                                                 ,q
                                                                                                                  l
                                                                                         d
                                                                                         l
                                                                                         '
                                                                                         -
                                                                                         b-
                                                                                              -
                                                                                              ..,
                                                                                               -yj
                                                                                                 j.
                                                                                                  h
                                                                                                  '  t
                                                                                                     r.
                                                                                                        .
                                                                                                       -. (
                                                                                                              --. -.
                                                                                                              )
                                                                                                              jy,
                                                                                                                   ..-
                                                                                                                  ,j.
                                                                                                                       .
                                                                                                                     - .
                                                                                                                           ,1-.
                                                                                                                           j.j
                                                                                                                             g-y
                                                                                                                               -.
                                                                                         i
                                                                                         ty.jj;j) )/ y.j
                                                                                         ,,
                                                                                                              .     ,:.    .
Case 1:19-mc-23253-KMW Document 8-2 Entered on FLSD Docket 10/04/2019 Page 3 of 4




                           AFFIDAVIT Q F NQN-SQBV/CK For1:19-MC-23253-XXXX

     Icedify thatIam overthe age of 18,have no interestin the above actlon,and 1an)a Process Server.in
     goodstanding,in the JudicialCircui
                                      tin whichthe processwas served.Underpenal
                                                                              ty ofperjury ldeclared I
     have read the foregoing documentsand thatthe factsstated i
                                                              n itare true and correct.Pursuantto Florida
     Statutes 92,525.




                                                             Nelson avarrete
      Subscri
            bed atld Sworn to before m e ol
                                          )the 16'th day     C.P.S. 9O6
      ofSeptem ber,2019 by the affiantwho is personally
      known to m e.                                          Executive Express CourierServices,LLC
                                                             4460 N.W .73 Avenue
                                                             Miam i,FL 33166
      NOT RY PUBLIC
                                                             (306)371-0292
                           MARAW CI
                                  A
          #'
           6W.
            -.h MïQOMMI
                      sso #qGj()
                               67?9                          OurJob SerialNurnber'JRT-2019O41919
           t        EXPIBES:JI
                    w
                     '       JN07'2021                       Ref'BAR R iO S
        4 te,öF' lcdttl*u;h1BtStat
                                 elnsufall
                                         ce
        t..w .   . ..- -
Case 1:19-mc-23253-KMW Document 8-2 Entered on FLSD Docket 10/04/2019 Page 4 of 4

    Case 1:19-mc-23253-XXXX Document1 Entered On FLSD Docket08/05/2019 Page 1 Of4



                                          United States DistrictCourt
                                       forthe Southern DistrictofFlorida

                                         Case No.1:19-m c-23253-XXXX

      In Re:

      Application of M aigualida Naranjo
      Barrios for Foreign Discovery Assistance
      Pursuantto28 U.S.C.j 1782,
              Applicant, M aigualida Naraqjo
              Barrios.
                                                      /

                      Ex A lrteA pplication for Discoverv Assistance W ith Respectto
                        Foreian LeealProceedinE bv M aieualida Naranio Barrios

              Applicant M aigualida Naranjo Barrios (.KApplicanf') requests that the Court render
      discovery assistance with respectto a foreign legalproceeding. pursuantto 28 U.
                                                                                    S.C.j l782,for
      the reasons stated below. This application is stlppol
                                                          -ted by Applicant's separately filed

      Applicant's M tm orandum in SupportofApplication forDiscovery Assistance. This application

      ismade on an ex parte basis to perm it1he issuance ofsubpoenas to Banesco USA (--Banesco--),

      SunTl-ust Bank, SunTrust Banks, lnc..1 M iura Investment Advisors, Inc. f/k/a M ultiplicas

      Investment Advisors,Inc.(--M iura'').M W M Investments Ltd.,M ultiplicas lnvestments Ltd..
      Italo D'Alfonso, M ario V. D-Alfonso, Hl
                                             ago Ortega,and M arlo G . Ovalles (coll
                                                                                   ectively,the
      -'Respontlents'*jpursuantto FederalRule ofCivllProeedure 45.in eonneetîon uitlavklniel-.tile
      interests or rights of each Respondent m ay be protected.&Vec, e.g.,Applic6ltion q/'Consorcio

      Fel/tp/tlr//z?tlJe Telecomtlnicaciones <
                                             %.A. p..124.% A-
                                                            oms'
                                                               t?r#ï/'
                                                                     ?p fUk%4I'lnc.,747 F.3d 1262,1267-

      l268(l1thCir.2014)(Approvalof28U.S.C.j l782application issued onexpartebasis).
                      Applicantisa Venezuelan nationalinvolved in an ongoing legalproceeding in the

       Bolivarian Republic ofVenezuela(é-venezuela') againsta Venezuelan nationalnamed M antlel
      'Sun-
          rrustBankand SunTrustBankss lnc.arecollectively referred to asw-stlnTrtlstBank-h'
